Citation Nr: 0118892	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the severance of service connection for residuals of 
fracture of the right and left legs was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active military duty from July 1981 to 
July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a July 2000 rating determination by the Togus, Maine 
Regional Office (RO).


REMAND

In a letter dated in September 2000 the veteran's 
representative indicated that the veteran wanted to attend a 
hearing before a local hearing officer at the RO.  However 
subsequent to that request the veteran's pending appeal 
regarding severance of service connection was inappropriately 
withdrawn.  The appeal has since been reinstated.  The record 
does not demonstrate that the veteran's request for a RO 
hearing has been withdrawn.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Request the veteran clarify his 
September 2000 request for a hearing.  
Inquire whether he wishes to proceed with 
a hearing before a local VA hearing 
officer.

2.  Schedule the veteran for the type of 
hearing he prefers, and notify the 
veteran and his representative of the 
time and place of that hearing.

3.  If the veteran has a hearing before a 
local hearing office, readjudicate the 
claim, 38 C.F.R. § 19.37(a) (2000), and 
if the claim remains denied, provide the 
veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


